Shulman, Presiding Judge.
Appellant was charged with the armed robbery of Willie Kenney and was convicted of robbery by intimidation. OCGA § 16-8-40 (a)(2) (Code Ann. § 26-1901). He now appeals, questioning the sufficiency of the evidence and contending that the trial court erroneously admitted evidence of a subsequent criminal act of appellant. We affirm.
1. The victim testified that while he was staying at a friend’s apartment, he answered a knock on the door and found appellant there, armed with a gun. Appellant entered the apartment, told the victim to sit down or be killed, and removed a stereo component set. This evidence was sufficient to enable a rational trier of fact to conclude beyond a reasonable doubt that appellant was guilty of robbery by intimidation. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
2. Appellant contends that the state impermissibly introduced evidence of his bad character by means of testimony concerning a subsequent criminal act allegedly committed by appellant. The evidence to which appellant objected can be summarized as follows: The owner of the stolen stereo testified that approximately eight hours after the robbery, he was awakened by loud noises in the hall outside his apartment. Upon opening his door, he discovered appellant and another man lowering the missing stereo from the roof through a skylight. The witness retrieved his stereo and ran into his apartment. Appellant followed him in, threatened him with a gun, and again took the stereo as well as a television set.
“The only separate crimes which are admissible are those that are either similar or logically connected to the crime for which defendant is being tried ... Proof of crimes which are similar or are closely connected to the crime charged does tend to establish the crime charged.” State v. Johnson, 246 Ga. 654 (1) (272 SE2d 321). The crime was both similar to and logically connected to the crime for which appellant was being tried. Therefore, there was no error in the admission of the testimony.

Judgment affirmed.


McMurray, C. J., and Birdsong, J., concur.

*646Decided January 31, 1984.
Christine A. Van Dross, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.